Citation Nr: 0704054	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability with pinched nerves.

2.  Entitlement to an increased evaluation for the residuals 
of right wrist fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of right elbow fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing has been made 
and is associated with the claims file

At his hearing the veteran also raised a claim for service 
connection for a cervical spine disability, as the result of 
the fall in which he injured his right arm.  This matter is 
referred to the RO for appropriate action and adjudication.

The issue of an increased evaluation for the residuals of 
fracture to the right elbow addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Medical evidence does not establish and is not in 
equipoise that the veteran's currently diagnosed lower back 
disability with pinched nerves is the result of active 
service.

2.  The service-connected residuals of right wrist fracture 
are manifested by objective observations of pain, pain on 
motion, and limited motion absent ankylosis; and X-ray 
evidence of degenerative joint disease.

3.  The veteran's dominant hand is his right hand.


CONCLUSIONS OF LAW

1.  A lower back disability with pinched nerves is not the 
result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation greater than 10 percent 
for the residuals of right wrist fracture have not been met.  
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Code 5299-5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided for 
the issue of service connection, and post-adjudication VCAA 
notice was provided for the issue of increased evaluation by 
letters dated in, respectively, April 2002 and January 2005.  
The letters provided information concerning the type of 
evidence needed to substantiate the claims of service 
connection and increased evaluation, namely, evidence of an 
injury, disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease during service 
was provided; and evidence that the service-connected 
disability had increased in severity.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on four of the five elements of a service connection claim). 

Notice of the type of evidence needed to establish effective 
date should the claims be granted was not provided.  However, 
the Board finds this is harmless error as, in the present 
case, the Board is denying the issue of service-connection 
for a lower back disability with pinched nerves and for an 
increased evaluation for the service-connected residuals of 
fracture of the right wrist.  In addition, the Board is 
cognizant that VCAA notice concerning the claim for increased 
evaluation was provided after the initial rating decision had 
been completed.  Notwithstanding, the above-described actions 
ensured that the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
had the opportunity to submit additional argument and 
evidence, which he did.  And he had the opportunity to 
testify as to the issue before the undersigned Veterans Law 
Judge in May 2005.  He thus demonstrated his awareness of the 
type and kind of evidence needed to prevail in his claim for 
an increased evaluation.  Moreover, subsequent process and 
adjudication were accomplished by the RO as evidenced in the 
May 2005 supplemental statement of the case.  For these 
reasons, the Board finds no prejudice to the veteran in 
proceeding with this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records and VA treatment records, 
and afforded the veteran VA examinations.  The veteran 
testified that he had received private medical treatment for 
his lower back disability, but upon further questioning, 
stated he could not remember the names of his health care 
providers to facilitate a search for these records.  In 
addition, the record documents the RO's attempts to obtain 
treatment records for treatment the veteran averred he was 
accorded at the VA Medical Center in Los Angeles shortly 
after his discharge from active service.  The report of a VA 
examination in July 1968, shortly after service, is of 
record.  VA outpatient records from 1995 to 2005 are in the 
claims folder.  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

The veteran seeks entitlement to service connection for a 
lower back disability with pinched nerves.  He has stated and 
testified before the undersigned Veterans Law Judge that he 
injured his back in the same accident in which he fractured 
his right arm, and that the manifestations he then 
experienced-pain and altered gait due to pinched nerves-
have continued to the present day.  As explained below, the 
medical evidence does not support his claim.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records show complaints of and treatment for 
low back pain on one occasion during active service, 
following heavy lifting, in October 1966.  The veteran was 
found to exhibit tenderness over the 5th lumbar spine 
process.  X-rays taken at the time showed negative finings, 
and the examiner diagnosed low back syndrome.  There is no 
mention of a fall.  Rather, service medical records document 
that the fall in which the veteran injured his right arm 
occurred in February 1967.  There was no mention of back 
injury in medical entries documenting treatment for the fall.  
Service medical records show no further entries concerning 
the veteran's back.  His separation examination reflects no 
abnormalities, diagnoses, defects, or any other findings 
concerning the spine.  

Thereafter, it is not until many years following the 
veteran's discharge from active service that the medical 
evidence establishes complaints of or treatment for a back 
condition.  The earliest VA records to document complaints of 
back pain are dated in 1995.  In 2002, VA treatment records 
show he was diagnosed with lumbar spondylosis.  In 2003, 
these records show by history that the veteran underwent 
laparotomy in 1984 after a motor vehicle accident required 
that two rods be inserted in his right leg and pins in his 
right ankle.

The Board observes that the first medical evidence of a 
diagnosis of a degenerative lower back condition is well-
beyond the one-year presumptive period following the 
veteran's discharge from active service.  Significantly, the 
medical evidence presents no opinions or findings 
etiologically linking the diagnosed lower back disability, 
first shown nearly 35 years after service, to active service.  
Such a lapse of time weighs heavily against the veteran's 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

As the medical evidence does not support a finding that the 
veteran's currently diagnosed low back disorder is the 
etiological result of the veteran's active service, the Board 
finds that the preponderance of the evidence is against 
service connection for a lower back disability with pinched 
nerves.  See Pond, supra, and Hickson, supra.

Where as here, the determinative issue involves medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation; consequently his statements and testimony to the 
extent that he manifests a lower back disability with pinched 
nerves that is the result of active service cannot constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence that the currently diagnosed spondylosis is the 
etiological result of the veteran's active service, the 
preponderance of the evidence is against the claims for 
service connection for a lower back disability with pinched 
nerves, and the benefit-of-the-doubt standard does not apply.  
38 U.S.C.A. § 5107(b).  The claim is thus denied.

Higher Evaluation

The veteran seeks a higher initial evaluation for his service 
connected right wrist fracture residuals.  The veteran 
testified that his right wrist motion is painful and limited, 
and that he has decreased grip strength.  As explained below, 
the medical evidence does not support his claim.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Service connection was initially granted for the residuals of 
right wrist and elbow fracture in a August 1968 rating 
decision.  A noncompensable evaluation was assigned, 
effective in December 1967.  In a September 1995 rating 
decision, the RO separated the disability into the residuals 
of right elbow fracture and residuals of right wrist 
fracture.  Noncompensable and 10 percent evaluations were 
assigned, respectively.  The 10 percent evaluation assigned 
the residuals of right wrist fracture has been confirmed and 
continued to the present.

The 10 percent evaluation was assigned for a condition of the 
right wrist not listed in the diagnostic codes, evaluated as 
limitation of the right wrist joint, under Diagnostic Code 
5299-5215.  See 38 C.F.R. § 4.27 (2006).  A 10 percent 
evaluation under Diagnostic Code 5215 contemplates limitation 
of palmar flexion in line with the forearm and dorsiflexion 
less than 15 degrees.  This is the highest evaluation 
afforded under the diagnostic code for major and minor hands.  
A higher evaluation could be warranted under Diagnostic Code 
5214 for ankylosis of the wrist in a favorable position from 
20 to 30 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, 5215 (2006).  VA examination reflects 
that the veteran is right hand dominant.

During VA examination in March 2003, the examiner observed 
the veteran to exhibit no painful motion, and no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of the wrist.  Range of motion 
was measured at 70 degrees dorsiflexion, 70 degrees plantar 
flexion, 18 degrees radial deviation, and 43 degrees ulnar 
deviation.  Flare-ups were estimated to be productive of an 
addition 5 percent decreased range of motion due to pain, 
fatigue, weakness or lack of endurance.  Results of X-rays 
revealed an old healed fracture with degenerative changes at 
the distal end of the radius.  The examiner diagnosed an old 
healed fracture in the right wrist with fibrous deformity and 
secondary degenerative change more likely than not due to the 
inservice fracture.  

The veteran underwent further examination in February 2005, 
at which time the examiner noted minimal tenderness on 
palpation to the lateral aspect and dorsum of the wrist, but 
no findings of swelling, redness, or heat.  Range of motion 
was measured at 30 degrees dorsiflexion, 40 degrees palmer 
extension, 15 degrees ulnar deviation, and 4 degrees radial 
deviation, with consideration for painful motion.  After 
repetitive motion, he had 20 degrees dorsiflexion, 35 degrees 
palmar flexion, 10 degrees of ulnar deviation, and 4 degrees 
of radial division due to pain and lack of endurance.  
Results of X-rays revealed findings of an old healed fracture 
at the distal shaft of the radius with degenerative changes.

VA and non-VA treatment records show complaints of and 
treatment for the right wrist in addition to other, service-
connected and nonservice-connected disabilities including 
cervical spine disability and right ulnar compression 
neuropathy, and complaints of left hip pain.

After review of the record, the Board finds that an 
evaluation greater than 10 percent cannot be awarded the 
right wrist disability.  The 10 percent evaluation presently 
awarded under Diagnostic Code 5215 is the highest evaluation 
afforded under the diagnostic code.  A higher evaluation 
could be warranted for right wrist disability under 
Diagnostic Code 5214 for ankylosis of the wrist.  However, as 
described above, the medical evidence does not show that the 
veteran's right wrist is ankylosed.  Rather, the medical 
evidence documents that he has right wrist range of motion, 
albeit limited and painful.  There are no other appropriate 
diagnostic codes to be considered.

After consideration of all the medical evidence, the Board 
finds that a preponderance of the evidence is against an 
evaluation greater than 10 percent for the right wrist 
disability. 

In evaluating the service-connected right wrist disability, 
the Board considered the disabling effects of pain, weakness, 
and limitation of motion, as explained above.  See DeLuca, 
supra.  Findings of weakness and increased pain weakness on 
repetitive use were also considered.  However, he is in 
receipt of the maximum rating for limitation of motion, and 
the functional limitation does not more nearly reflect 
ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran contends that his right wrist disability has 
worsened in severity.  He has offered his testimony in 
support of this argument.  The Board notes that the veteran 
is competent to report his symptoms and complaints and 
observations of same.  See Lay no v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the veteran is not competent to offer 
medical opinion as to extent of his disabilities as 
laypersons do not possess the required medical qualifications 
to provide opinions as to the nature and extent of his right 
wrist disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence weighs against the 
claims, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

The Board has also considered an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  However, there is no evidence of 
frequent hospitalization due to his right wrist disability.  
Further, although the veteran reports that he has difficulty 
turning keys in his position as a corrections officer, there 
is no evidence of significant time lost from work or of 
otherwise marked interference with employment due to the 
wrist disability.  The Board finds no basis for the RO to 
refer this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for 
extraschedular consideration. 


ORDER

Service connection for a lower back disability with pinched 
nerves is denied.

An evaluation greater than 10 percent for residuals of 
fracture to the right wrist is denied.


REMAND

The veteran also seeks entitlement to an increased evaluation 
for his service connected residuals of fracture to the right 
elbow.  He testified he was scheduled to have surgery to 
release a nerve in his right forearm below the right elbow, 
shortly after his hearing in May 2005.  Regardless of whether 
or not this is perceived as part and parcel of the service-
connected disability, it is conceivable that pain and 
difficulty arising from this manifestation may be obscuring 
the disability picture concerning the right elbow joint.  
Moreover, although right ulnar neuropathy has been associated 
with cervical disc disease (see November 2004 VA outpatient 
treatment records), an April 2005 EMG was interpreted to 
possibly reflect distal right ulnar nerve injury changes from 
prior trauma/surgery in the region. 

Hence, further examination of the right elbow joint 
disability is required to properly assess the level of right 
elbow disability.  See 38 C.F.R. § 3.159(c)(4) (2006).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Obtain any and all inpatient and 
outpatient treatment records of treatment 
accorded the veteran since April 2005 at 
the VAMC Las Vegas, Nevada and any other 
VAMC the veteran may identify, including 
any and all inpatient treatment records 
for surgery scheduled for the right 
forearm in or about May-June 2005.  

2.  After completion of #1, make 
arrangements for the veteran to be 
afforded appropriate examination(s) to 
determine the nature and extent of his 
service connected residuals of right elbow 
fracture.  All indicated tests and studies 
should be performed.  The claims folder, 
including all newly obtained evidence, and 
a copy of this remand, must be sent to the 
examiner(s) for review.  The examiner 
should describe any current right elbow 
symptoms and manifestations; and provide 
diagnoses for any and all right elbow 
pathology identified.  

The examiner is requested to offer an 
opinion as to whether it is as likely as 
not that any manifested nerve, ligament, 
tendon, or muscle impairment is part and 
parcel of, or secondary to, the service-
connected right elbow disability.  

3.  After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for an 
increased evaluation for residuals of 
right elbow fracture, in accordance with 
the regulations.  If the benefit sought on 
appeal is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded an opportunity for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


